DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Augusto (2016/0197146).
Re claim 1, Augusto teaches a semiconductor device (Figs. 7N-O) comprising: 		a first universal device (61) formed over a substrate (48), the first universal device including a first source/drain (S/D) region (52, 54) formed over the substrate (48), a first channel region (50) over the first S/D region (52), a second S/D region (54) over the first channel region (50), and a first gate structure (58) positioned between the first S/D region (52) and the second S/D region (54) and around the first channel region (50); 													an isolation structure (64) being positioned over the first universal device (61), the isolation structure further extending along a top surface of the substrate (48); and 		a second universal device (62) formed over the isolation structure and spaced apart from the first universal device (61) by the isolation structure, the second universal device (62) including a third S/D region (52) positioned over the isolation structure, a second channel region (50) over the third S/D region (52), a fourth S/D region (54) over the second channel region (50), and a second gate structure (58) positioned between the third S/D region (52) and the fourth S/D region (54) and around the second channel region (50), wherein: 										the first universal device (61) is one of a first n-type transistor according to first applied bias voltages [188], and a first p-type transistor according to second applied bias voltages, and the second universal device (62) is one of a second n-type transistor according to third applied bias voltages, and a second p-type transistor according to fourth applied bias voltages [188].
Re claim 2, Augusto teaches the semiconductor device of claim 1, wherein:
the first channel region (50) is further positioned parallel to the top surface of the substrate (48) such that a first current flowing through the first channel region is perpendicular to the top surface of the substrate ([165], Fig. 7O), and
the second channel region (50) is further positioned parallel to the top surface of the substrate (48) such that a second current flowing through the second channel region (50) is perpendicular to the top surface of the substrate ([165], Fig. 7O).				Re claim 3, Augusto teaches the semiconductor device of claim 1, wherein: 	the first S/D region and the third S/D region are made of a same n-type epitaxial material [180],
the second S/D region and the fourth S/D region are made of a same p-type epitaxial material [180], and
the first channel region and the second channel region are made of a same intrinsic epitaxial material [180].
Claim(s) 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Augusto (2016/0197146).
Re claim 6, Augusto teaches a semiconductor device (Figs. 7N-O) comprising: 		a universal device (61) formed over a substrate (48), the universal device (61) including a first source/drain (S/D) region (52) formed over the substrate (48), a first channel region (50) over the first S/D region (52), a second S/D region (54) over the first channel region (50), and a first gate structure (58) positioned between the first S/D region (52) and the second S/D region (54) and around the first channel region (50); and 													a transistor (62) formed over the universal device (61), the transistor including a third S/D region (52) positioned over the universal device (61), a second channel region (50) over the third S/D region (52), a fourth S/D region (54) over the second channel region (50), and a second gate structure (58) positioned between the third S/D region (52)  and the fourth S/D region (54) and around the second channel region (50), wherein: 													the universal device (61)  is one of a n-type transistor according to first applied bias voltages [188], and a p-type transistor according to second applied bias voltages [188].
Re claim 7, Augusto teaches the semiconductor device of claim 6, further comprising:
an isolation structure positioned between the universal device and the transistor so that the universal device and the transistor are spaced part from each other by the isolation structure [205].
Re claim 8, Augusto teaches the semiconductor device of claim 6, wherein:
the first S/D region is made of a n-type epitaxial material, the second S/D region, the third S/D region, and the fourth S/D region are made of a same p-type epitaxial material, and the first channel region and the second channel region are made of a same intrinsic epitaxial material [170, 180].
Re claim 9, Augusto teaches the semiconductor device of claim 6, wherein:
the first S/D region is made of a p-type epitaxial material, the second S/D region, the third S/D region, and the fourth S/D region are made of a same n-type epitaxial material, and the first channel region and the second channel region are made of a same intrinsic epitaxial material [170, 180].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Augusto (2016/0197146) in view of Bergendahl et al. (2018/0342614).
Re claim 11, Augusto teaches a semiconductor device (Figs. 7N-O) comprising: 		a first universal device (61) formed over a substrate (48), the first universal device including a first source/drain (S/D) region (52, 54) formed over the substrate (48), a first channel region (50) over the first S/D region (52), a second S/D region (54) over the first channel region (50), and a first gate structure (58) positioned between the first S/D region (52) and the second S/D region (54) and around the first channel region (50); 													an isolation structure (64) being positioned over the first universal device (61), the isolation structure further extending along a top surface of the substrate (48); and		a second universal device (62) formed over the isolation structure and spaced apart from the first universal device (61) by the isolation structure, the second universal device (62) including a third S/D region (52) positioned over the isolation structure, a second channel region (50) over the third S/D region (52), a fourth S/D region (54) over the second channel region (50), and a second gate structure (58) positioned between the third S/D region (52) and the fourth S/D region (54) and around the second channel region (50), wherein: 										the first universal device (61) is one of a first n-type transistor according to first applied bias voltages [188], and a first p-type transistor according to second applied bias voltages, and the second universal device (62) is one of a second n-type transistor according to third applied bias voltages, and a second p-type transistor according to fourth applied bias voltages [188].										Augusto does not explicitly teach 	a salicide layer positioned between the first gate structure and the second gate structure, and further around the second S/D region and the third S/D region so that the second S/D region is coupled to the third S/D region,
However, Bergendahl teaches a method [63] wherein the silicide film is only formed at the interface between the contacts and the top S/D regions the silicide film can be said to be self-aligned to the top S/D regions (a self-aligned silicide is also referred to as a salicide).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Augusto as taught by Bergendahl since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re claim 12, Augusto in view of Bergendahl teaches the semiconductor device of claim 11, wherein: the first S/D region and the third S/D region are made of a same n-type epitaxial material, and the second S/D region and the fourth S/D region are made of a same p-type epitaxial material ([170, 180], Augusto).
Re claim 13, Augusto in view of Bergendahl teaches the semiconductor device of claim 11, wherein: the first channel region is made of a first intrinsic epitaxial material, and the second channel region is made of a second intrinsic epitaxial material ([170, 180], Augusto).

Prior art of record
Re claim 15, Augusto (2016/0197146) teaches a method of manufacturing a semiconductor device, comprising:  dividing the vertical channel into a lower channel and an upper channel that are isolated from one another (Figs. 7N-O); and 			forming a lower universal device based on the lower channel and an upper universal device based on the upper channel (Figs. 7N-O), wherein: 				the lower universal device (61) is one of a first n-type transistor according to first bias voltages [188], and a first p-type transistor according to second bias voltages [188], and the upper universal device is one of a second n-type transistor according to third bias voltages [188], and a second p-type transistor according to fourth bias voltages [188].
Augusto does not explicitly teach forming a stack of dielectric layers on a first layer of a semiconductor substrate, the stack of dielectric layers including layers made of at least three different dielectric materials with respective etch selectivity, an intermediate layer of the layers being made of one of the at least three different dielectric materials and disposed in a middle position of the stack of dielectric layers; forming an opening in the stack of dielectric layers such that the first layer of the semiconductor substrate is uncovered; epitaxially growing, within the opening, a channel material stack to form a vertical channel that extends from the first layer of the semiconductor substrate; etching the stack of dielectric layers to form a sidewall structure disposed along sidewalls of the vertical channel, the sidewall structure being formed of the layers of the at least three different dielectric materials.

Allowable Subject Matter
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not anticipate or make obvious the method of claim 15, including each of the limitations and specifically forming a stack of dielectric layers on a first layer of a semiconductor substrate, the stack of dielectric layers including layers made of at least three different dielectric materials with respective etch selectivity, an intermediate layer of the layers being made of one of the at least three different dielectric materials and disposed in a middle position of the stack of dielectric layers; forming an opening in the stack of dielectric layers such that the first layer of the semiconductor substrate is uncovered; epitaxially growing, within the opening, a channel material stack to form a vertical channel that extends from the first layer of the semiconductor substrate; etching the stack of dielectric layers to form a sidewall structure disposed along sidewalls of the vertical channel, the sidewall structure being formed of the layers of the at least three different dielectric materials, for the same reasons as mentioned for claim 15 in the prior art of record above.
Claims 4, 5, 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re claim 4, Augusto teaches the semiconductor device of claim 1, 			yet remains explicitly silent to wherein: the first gate structure includes a first high-k layer positioned around the first channel region, a first transition stack positioned over the first high-k layer and around the first channel region, and a first metal stack disposed over the first transition stack and around the first channel region, and the second gate structure includes a second high-k layer positioned around the second channel region, a second transition stack positioned over the second high-k layer and around the second channel region, and a second metal stack disposed over the second transition stack and around the second channel region, wherein: the first high-k layer and the second high-k layer are made of a same high-k material, the first transition stack and the second transition stack are made of same transition layers, and the first metal stack the second metal stack are made of different metal layers.
Re claim 5, Augusto teaches the semiconductor device of claim 1, 			yet remains explicitly silent to wherein: the first gate structure includes a first high-k layer positioned around the first channel region, a first transition stack positioned over the first high-k layer and around the first channel region, and a first metal stack disposed over the first transition stack and around the first channel region, and the second gate structure includes a second high-k layer positioned around the second channel region, a second transition stack positioned over the second high-k layer and around the second channel region, and a second metal stack disposed over the second transition stack and around the second channel region, wherein: the first high-k layer and the second high-k layer are made of a same high-k material, the first transition stack and the second transition stack are made of same transition layers, and the first metal stack the second metal stack are made of same metal layers.
Re claim 10, Augusto teaches the semiconductor device of claim 6, 		yet remains explicitly silent to wherein: the first gate structure includes a first high-k layer positioned around the first channel region, a first transition stack positioned over the first high-k layer and around the first channel region, and a first metal stack disposed over the first transition stack and around the first channel region, and the second gate structure includes a second high-k layer positioned around the second channel region, a second transition stack positioned over the second high-k layer and around the second channel region, and a second metal stack disposed over the second transition stack and around the second channel region, wherein: the first high-k layer and the second high-k layer are made of a same high-k material, the first transition stack and the second transition stack are made of same transition layers, and the first metal stack the second metal stack are made of different metal layers.
Re claim 14, Augusto in view of Bergendahl teaches the semiconductor device of claim 11, 												yet remains explicitly silent to wherein: the first gate structure includes a first high-k layer positioned around the first channel region, a first transition stack positioned over the first high-k layer and around the first channel region, and a first metal stack disposed over the first transition stack and around the first channel region, and 32Attorney Docket No. 200555US02/Law Firm No. 535297US the second gate structure includes a second high-k layer positioned around the second channel region, a second transition stack positioned over the second high-k layer and around the second channel region, and a second metal stack disposed over the second transition stack and around the second channel region, wherein: the first high-k layer and the second high-k layer are made of a same high-k material, the first transition stack and the second transition stack are made of same transition layers, and the first metal stack the second metal stack are made of different metal layers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xie et al. (2018/0083136), Figs. 2-10; Verhulst (2008/0067495), Figs. 2-6B.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        10/3/22